Citation Nr: 0927039	
Decision Date: 07/21/09    Archive Date: 07/30/09	

DOCKET NO.  06-25 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of a 
broken left collar bone. 

3.  Entitlement to service connection for residuals of a left 
wrist injury. 

4.  Entitlement to service connection for a right wrist 
injury. 

5.  Entitlement to service connection for a disability 
involving the left hip. 

6.  Entitlement to service connection for a disability 
involving the right hip. 

7.  Entitlement to a disability rating in excess of 10 
percent for a low back disability, rated as 10 percent 
disabling from March 29, 2005, and as 20 percent disabling 
from August 17, 2006.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had over 22 years of active service at the time 
of his retirement from Navy in August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Portland, Oregon.

With regard to the claim for an increased rating for a low 
back disability, a review of the record reveals that by 
rating decision dated in June 2005, service connection for a 
low back disability was granted.  A 10 percent rating was 
assigned, effective March 29, 2005, the date of receipt of 
the Veteran's claim for disability benefits.  By decision 
review officer decision dated in July 2008, the disability 
rating for the low back disorder was increased to 20 percent, 
effective August 17, 2006, the date of a VA spinal 
examination.  However, because the increase in the evaluation 
of the low back disability does not represent the maximum 
rating for the disorder, the claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

For reasons which will be set forth below, the portion of the 
claim regarding service connection for PTSD, service 
connection for residuals of a broken left collar bone, and 
service connection for a disability involving the left hip 
and a disability involving the right hip is REMANDED to the 
RO by way of the Appeals Management Center in Washington, 
D.C.  VA will notify the Veteran should further action be 
required with regard to these issues.

The Board notes that in addition to the low back disability, 
service connection is in effect for several other 
disabilities.  These are:  Diabetes mellitus, rated as 
20 percent disabling; peripheral neuropathy of the right 
lower extremity, rated as 20 percent disabling; tinnitus, 
rated as 10 percent disabling; coronary artery disease, rated 
as 10 percent disabling; bilateral hearing loss, rated as 10 
percent disabling; and peripheral neuropathy of the left 
lower extremity, rated as 10 percent disabling.  With 
consideration of bilateral factor, a combined disability 
rating of 70 percent has been in effect since November 30, 
2006.


FINDINGS OF FACT

1.  Any current right wrist disability is not related to the 
Veteran's active service.

2.  Any current left wrist disability is not shown to be 
related to the Veteran's active service.

3.  Prior to August 17, 2006, the low back disability had 
manifestations that included forward flexion to 74 degrees 
and other motion restrictions resulting in a combined range 
of motion of 215 degrees.  No incapacitating episodes 
attributable to the low back disability were indicated.

4.  From August 17, 2006, the Veteran exhibited increased 
flexion restriction between 30 degrees and 50 degrees.  The 
total range of motion since August 2006 has been between 140 
and 190 degrees.  No flare ups or incapacitating episodes 
have been reported.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left wrist 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

2.  The criteria for service connection for a disability 
involving the right wrist are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2008).

3.  Prior to August 17, 2006, the schedular criteria for an 
evaluation in excess of 10 percent for a low back disability 
were not met.  From August 17, 2006, the schedular criteria 
for an evaluation in excess of 20 percent are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5010-5242 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist.

The Veterans Claim Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  It is codified in pertinent part in 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with the provisions of 38 C.F.R. § 3.159(b)(1).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the United States Supreme Court 
has recently reversed that decision, finding it unlawful in 
light of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court held that the burden of proving harmful error 
must rest with the party raising the issue, that the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and that determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the claim for service connection for disabilities 
involving the wrists and the collar bone, under VA 
regulations, the Secretary of VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease incurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence is on file from the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 28 Vet. App. 
79 (2006).

In this case, there is no evidence of the presence of a 
disability of the collar bone or either wrist or complaints 
related to any of them during service and no competent 
evidence indicating a link between any current diagnosis 
involving any of them and the Veteran's active service.  In 
these circumstances, there is no duty to provide a VA 
examination.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the duty to assist, the Veteran has been 
accorded various letters pertaining to different various 
claims for benefits, including the issues under 
consideration, in the past several years informing him of the 
types of evidence needed to substantiate his claims and VA's 
duty to assist him in substantiating the claims under the 
VCAA.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, his supporting evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the Veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.

In view of the foregoing, the Board finds VA has fulfilled 
its duties to notify and assist the Veteran in the claims 
with regard to service connection for disabilities involving 
the wrists.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Pertinent Law and Regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be:  (1) Medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

With regard to the wrists, the Veteran claims to have 
received treatment for wrist problems in service.  However, 
the service treatment records include a report of medical 
history completed in conjunction with a separation 
examination in July 1983.  At that time, the Veteran denied 
either having had or ever having had any problems with the 
wrists.  Clinical examination at that time revealed the upper 
extremities were normal.

The post service medical evidence of record is without 
reference of the presence of a wrist disorder.

The Board is cognizant that the Veteran contends he has wrist 
problems related to his active service.  However, he has not 
been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board is aware that in Janeau v. Nicholson, 492 F.3d 1378 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent 
to identify the medical condition (noting that sometimes a 
lay person will be competent to identify the conditions where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, cancer); (2) a lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony describing symptoms at the time so to relay the 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the first situation, but extends 
to the other two as well.  In this case, while the Veteran is 
competent to report what comes to him through his senses, he 
does not have the medical expertise to diagnose a specific 
wrist disorder.  See, for example, Layno v. Brown, 6 Vet. 
App. 465 (1994).

In the absence of a current disability, service connection 
for a disability involving either wrist may not be granted.  
There is no competent evidence indicating the presence of a 
disability involving either wrist at the present time.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the Court 
stated that "Congress specifically limits entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "in the 
absence of proof of a pertinent disability, there can be no 
valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Increased Rating for Low Back Disability.

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effects that worsening has on the 
claimant's employment and daily live.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that such worsening has on 
the claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  In 
addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with the 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra., at 43-44.

In May 2008 the Veteran was informed of the decision in 
Vazquez-Flores and he was told how VA determines a disability 
rating.  He was provided with the general rating formula for 
diseases and injuries of the spine for Diagnostic Codes 5235 
to 5243.  Additional review of the record reveals that under 
VCAA notice response, dated in June 2008, the Veteran 
indicated he had no other information or evidence to give to 
VA to support his claim.  He asked that the claim be decided 
as soon as possible.

In view of the foregoing, the Board finds that VA satisfied 
its duty to assist the Veteran in apprising him of the 
evidence needed, and in obtaining evidence pertinent to the 
claim under the VCAA.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level of symptomatology, then the 
Veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular rating is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for his low back 
disability and the manifestations of the disability are not 
in excess of those contemplated by the schedular criteria.  
In sum, there is no indication that the average industrial 
impairment for the disability would be in excess of that 
contemplated by the assigned rating.  Accordingly, the Board 
has determined that referral of this case for extraschedular 
consideration is not in order.

Applicable Law and Regulations.

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment in earning.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In determining the disability evaluation to be assigned, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons used 
to support that conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2, 
which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the Veteran working 
or seeking work.  These requirements for the evaluation of 
the complete medical history of the Veteran's condition 
operate to protect the claimants against an adverse decision 
based upon a single, incomplete, or inaccurate report, and 
enable VA to make a more precise evaluation of the disability 
level and any changes of the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

At the time the Veteran filed his claim in 2005, the 
following relevant provisions relating to musculoskeletal 
disabilities were in affect:  According to 38 C.F.R. § 4.71a, 
a Veteran, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine aggravated by residuals of injury or disease, will 
receive a 10 percent rating for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

A 20 percent rating is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or normal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is for assignment when there is forward 
flexion of the thoracolumbar spine with 30 degrees or less; 
or favorable ankylosis of the entire thoracolumbar spine.

The next higher rating of 50 percent will be awarded for 
unfavorable ankylosis of the entire thoracolumbar spine.

The maximum 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.

The Board notes that according to Note 2, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and 
right lateroflexion of 0 to 30 degrees, and left and right 
lateral rotation of 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 
2.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateroflexion and left and right rotation, and the normal 
combined range of motion of the thoracolumbar spine is 140 
degrees.  38 C.F.R. § 4.71a, Note (2).

For disability of intervertebral disc syndrome, Diagnostic 
Code 5243 directs that VA should evaluate this disorder under 
either the general rating formula for diseases and injuries 
of the spine, outlined above, or under the formula for rating 
disc syndrome based on incapacitating episodes, whichever 
method results in a higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  A Veteran with disc 
syndrome with incapacitating episodes of a total duration of 
at least 1 week but less than 2 weeks during the past 12 
months will receive a 10 percent rating.  A 20 percent rating 
is assigned when there are incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  The next higher rating of 40 
percent is provided when there are incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  The maximum rating of 60 
percent is authorized when there are incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  The regulations define "incapacitating episodes" 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest be prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Code 5243 (Note 1).

The Board also comments that "in addition to a rating for 
orthopedic impairment, the evaluating entity should address 
any associated objective neurological abnormalities 
separately, to include bowel or bladder impairment and 
radiculopathy.  38 C.F.R. § 4.71a (Note 1).

The Board will also consider whether the case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain in movement of a joint.  See 
38 C.F.R. §§ 4.10, 4.40 (disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements), 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Board determines that the evidence preponderates against 
the claim for a higher rating for the Veteran's lumbar spine 
disability.  The probative medical evidence of record prior 
to August 17, 2006, includes the report of an April 2005 
spinal examination at which time the Veteran stated he was 
currently not experiencing ongoing back pain.  Active range 
of motion of the spine at that time showed forward flexion 
from 0 to 74 degrees.  Extension was from 0 to 30 degrees.  
Pain was at the midsacrum at 30 degrees.  Left lateroflexion 
was from 0 to 30 degrees with pain in the midsacrum region at 
30 degrees.  Right lateroflexion was from 0 to 24 degrees, 
with pain at 24 degrees at the midsacrum.  Left lateral 
rotation was from 0 to 24 degrees without pain.  Right 
lateral rotation was from 0 to 30 degrees with pain at 30 
degrees.  X-ray studies showed only mild degenerative changes 
in the mid to lower lumbar spine.  There was no reference to 
incapacitating episodes during the examination.  There was no 
showing in the examination of muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour 
as required for the next higher rating of 20 percent under 
Diagnostic Code 5237.  Also, without the indication of 
experiencing incapacitating episodes having a total duration 
of at least 2 weeks in the past year, a 20 percent rating 
under 5243 governing disc syndrome would not be in order.  
The Veteran did not exhibit findings necessary for a 20 
percent rating prior to August 2006.

However, at the time of the August 2006 examination, motion 
involving the spine worsened enough on examination at that 
time and thereafter to warrant the assignment of a 20 percent 
rating, but not more, for the Veteran's low back disability.  
At the time of the August 2006 examination, the thoracolumbar 
forward flexion was to 50 degrees.  Lateroflexion was to 20 
degrees bilaterally and rotation was at 30 degrees to the 
left and 20 degrees to the right.  Repetition of the 
movements did not reveal limitations or DeLuca factors.  X-
ray studies continued show mild degenerative changes in the 
mid to lower lumbar spine.

At the time of another spinal examination of the Veteran by 
VA in February 2007, various medical records were reviewed, 
including magnetic resonance imaging results in July 2006.  
The Veteran was described as currently unemployed.  He was 
not claiming any flare ups at the present time.  He moved 
from sitting to standing to undressing for the examination 
without difficulty.  Other than slight flexion at the waist 
and a very mild pelvic tilt, stance and swing were within 
normal limits without notable antalgic movements.  The 
paralumbar muscles from T11 to about S1 were very stiff and 
indurated.  No symptoms of spasm was elicited from deep 
palpation.  There was significant pain noted in the right 
sacroiliac joint.  The left was not very tender to deep 
palpation.  Tests for mechanical sciatica with gemellus and 
piriformis stretch maneuvers were moderately positive on the 
right and negative on the left.

Thoracolumbar forward flexion was 50 degrees.  Hyperextension 
was at 20 degrees.  Lateroflexion was 25 degrees bilaterally 
and rotation was 35 degrees.  Repetition of the movements did 
not reveal DeLuca factors or limitations.  The examiner 
stated that any attempt to determine additional loss of 
motion during flare ups would be "mere speculation."  
Diagnoses were:  Right mild functional mechanical sciatica 
with partial L4-5 right radiculopathy, with a notation that 
the examiner was not able to determine the specific origin, 
relationship or etiology of this without resorting to mere 
speculation; and degenerative joint/disc disease of the 
lumbar spine with chronic moderate mechanical strain...

These findings do not reflect that the Veteran has forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine 
necessary for the next higher rating of 40 percent under 
Code 5235.  Also, as noted above, for the next higher rating 
of 40 percent to be assigned, there would need to be shown 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  Such 
a disability picture has not been indicated in this case.  
Accordingly, the criteria for a disability rating in excess 
of 10 percent prior to August 17, 2006, and/or a disability 
in excess of 20 percent since August 17, 2006, has not been 
shown and the claim for increased rating for the Veteran's 
low back disability must be denied.


ORDER

Service connection for residuals of a right wrist injury is 
denied.

Service connection for residuals of a left wrist injury is 
denied.

A disability rating in excess of 10 percent for low back 
disability prior to August 17, 2006, and for a disability 
rating in excess of 20 percent for low back disability from 
August 17, 2006, is denied.


REMAND

Further development with regard to the remaining issues is in 
order.  During the Veteran's many years of active service, he 
spent most of 1966 at the U.S. Naval Support Activity in Da 
Nang, Vietnam.  He has referred to stressful incidents, 
including the death of a friend.  He has attempted to recall 
the name of the friend to the best of his ability.  The name 
he has given is not one of those listed in the director of 
names indicating those who were killed in action in Vietnam.  
However, no attempt has been made to obtain any information 
with regard to the activities of the Naval Support Activity 
in Da Nang.  The Board is aware that in Daye v. Nicholson, 20 
Vet. App. 512 (2006), the Court admonished VA for not 
securing or reviewing the history of the Veteran's unit for 
possible alternative sources of evidence of combat and 
stressful incidents.

With regard to the claim for service connection for 
disability involving the hips, while it is of record that 
service connection for disability of the hips is not 
warranted because current hip problems are not shown to be 
related to service, the question of whether the bilateral hip 
disability the Veteran currently experiences is related to 
his service-connected low back disorder has not been 
addressed.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The question of whether any 
current hip disability has been aggravated in any way by the 
service-connected low back disability needs to be addressed.

With regard to the claim regarding a collar bone fracture, 
the Veteran indicates that he saw an orthopedic physician in 
March 2005 and a shoulder X-ray indicated that he had broken 
his collar bone.  He believed the only time this could have 
happened was while he was in the military in the late 1970's.  
The Veteran has not been accorded an examination with regard 
to the collar bone to determine if there is a disability, and 
if so, whether it is attributable to his years of active 
service.

In view of the foregoing, this portion of the case is 
REMANDED for the following:

1.  VA should ensure a complete 
compliance with the requirements of the 
Veterans Claim Assistance Act of 2000.

2.  The Veteran should be afforded an 
orthopedic examination for the purpose of 
determining the current diagnosis and 
etiology of any disability involving the 
hips and/or the collar bone.  The 
examiner should address the question as 
to whether any currently diagnosed hip 
disorder has been aggravated in any way 
by the service-connected low back 
disability.  If an opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

3.  The Veteran should be contacted and 
asked to provide to the best of his 
recollection the time frame when his 
friend was killed in Vietnam.  The 
Veteran should try to recall within a 
two-month time range the date of the 
incident.

4.  Then, the US Army and Joint Services 
Records Research Center (JSRRC), 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, Virginia, 22315-3802 
should be contacted and asked to conduct 
a search as to any records pertaining to 
the activities of the US Naval Support 
Activity at Da Nang, Vietnam, during the 
2 or 3 months indicated by the Veteran.  
If the Veteran fails to identify any time 
frame, the JSRRC should conduct a search 
as to the activities of the unit during 
June and July 1966.  Morning reports from 
the unit should be included in the search 
and any names identified in the morning 
reports as having been killed in any type 
of incident should be identified to the 
extent possible.  Documentation as to any 
negative search should be included with 
the record.

5.  After undertaking any additional 
development deemed appropriate, VA should 
review the entire evidentiary record and 
readjudicate the issues listed above.  If 
the benefits sought are not granted to 
the Veteran's satisfaction, VA should 
issue an appropriate Supplemental 
Statement of the Case.  The requisite 
time for response should be provided.  
Then, the case should be returned to the 
Board, for further appellate 
consideration, if otherwise in order.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran unless otherwise noted by VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


